DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 11/30/20.  These drawings are acknowledged.
Response to Amendment
The Preliminary amendments to the claims, in the submission dated 5/5/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art of record for at least the reason that even though the prior art discloses an illumination device comprising: a source of light; a microdisplay: a beam coupling optics comprising: a total internal reflection (TIR) light guide: a coupling grating for admitting collimated light from said source into said lightguide: and a second coupling grating for extracting light out of said light guide: and disposed between said beam coupling optics and the microdisplay: a first transparent substrate having an output surface: a variable refractive index layer having an input surface and an output surface, wherein said input surface of said refractive index layer overlays said output surface of said first transparent substrate: a second transparent substrate having an input surface, wherein said input surface of said second transparent layer overlays said output layer of said variable refractive index layer: and a holographic diffuser,  the prior art fails to teach or reasonably suggest, that the output surface of said variable refractive index layer and said input layer of said second transparent substrate are each configured as a multiplicity of ray deflecting features to deflect incident light into a temporally varying random distribution of ray directions in a first predefined range of angles having a plurality of angles of deflection such that the plurality of angles of deflection are varied as a voltage applied across the variable refractive index is iteratively varied, and wherein each point in said holographic diffuser diffracts incident light rays of said first predefined range of angles into output light rays having a second predefined range of angles, in combination with the other limitations of claim 1.  
Claims 2-20 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aye (US 6,169,594) discloses a beam deflector and scanner.  The beam deflector comprises a pair of prism arrays with one of the arrays comprised of a variable refractive index material capable of being selectively changed in response to an applied voltage.  However, Aye does not reasonably teach or suggest the further limitations of the variable refractive index layer as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872